Judgment of the Supreme Court, Bronx County (Peggy Bernheim, J.), rendered June 3, 1986, convicting defendant-appellant Hector Leandry, after trial by jury, of murder in the second degree (Penal Law § 125.25 [1]), and sentencing him to an indeterminate term of 15 years to life imprisonment, unanimously affirmed.
The principal issue on this appeal is raised by defendant’s contention that his arrest took place under circumstances constituting a violation of his Fourth Amendment right to be free of unreasonable searches and seizures (Payton v New York, 445 US 573; People v Knapp, 52 NY2d 689), and that therefore the several inculpatory statements that he thereafter made should have been suppressed.
*352Assuming that a Payton violation had in fact occurred, an issue we find unnecessary to resolve, it seems clear that the events following his arrest and preceding his first inculpatory statement sufficiently attenuated the claimed illegality of his arrest to justify the admission of his several inculpatory statements.
The record is clear that defendant’s inculpatory statement was made some seven hours after his arrest, and that during the intervening period he was not handcuffed and had the opportunity to speak to his girlfriend. In addition, and shortly before defendant was first questioned, another person under arrest made an inculpatory statement that implicated the defendant.
Under these circumstances, we are not persuaded that "the police exploited the illegal detention in such a way as to establish that it was the detention which produced the challenged statements” (People v Rogers, 52 NY2d 527, 535; see also, People v Davis, 120 AD2d 606; People v Matos, 93 AD2d 772). Concur—Murphy, P. J., Kupferman, Sandler, Carro and Ellerin, JJ.